DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-6, 8, 10, 12-14, 18, 22, 24, 27, 28, 30, 32 and 33 are pending.
Claims 1, 8, 10, 14, and 27 are amended. 
Claims 7, 9, 11, 15-17, 19-21, 23, 25, 26, 29, 31, 34-36 are canceled.
Response to Arguments
Applicant’s arguments, see page 10, filed 05/19/2022, with respect to the specification objections have been fully considered and are persuasive. The title and abstract objections have been withdrawn per applicant’s amendments.
 Applicant’s arguments, see page 10, filed 05/19/2022, with respect to the 112 rejection have been fully considered and are persuasive. The 112 rejection has been withdrawn per applicant’s amendments.
Applicant’s arguments, see page 10-14, filed 05/19/2022, with respect to the 102 rejection have been fully considered and are persuasive. The 102 rejection has been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 1-6, 8, 10, 12-14, 18, 22, 24, 27, 28, 30, 32 and 33 are  allowed.
The following is an examiner’s statement of reasons for allowance:
Povos Electric Appliance Shanghai CO LTD CN203789698 (hereinafter “Povos”) discloses a device for detecting the actions of an electric pressure appliance float-controlled valve. The device comprises the float-controlled valve (2) mounted on the valve seat of a cooker cover and a detecting circuit with an MCU. The device is characterized in that a hollow inductive coil (3) is disposed above the valve element (20) of the float-controlled valve (2), and a magnetic material body (21) is disposed at the upper end of the valve element (20); the float-controlled valve (2) is lifted by the pressure in a cooker, the magnetic material body (21) is inserted into the center of the magnetic material body (21), inductance value is increased, the detecting circuit with the MCU converts the inductance value change into electric signals, the electric signals are input into the MCU for detecting, and the MCU outputs photoelectric or voice prompts to remind people that the cooker cover cannot be opened; when the pressure in the cooker lowers, the float-controlled valve (2) falls automatically, the magnetic material body (21) leaves the center of the hollow inductive coil (3), the inductance value is reduced, the detecting circuit converts the inductance value change into electric signals, the electric signals are input into the MCU for detecting, and the MCU outputs photoelectric or voice prompts to remind people that the cooker cover can be opened safely. (Paragraphs 0020-0024, Figs 1-3)
However, Povos fails to disclose the pressure sensing assembly further comprises: a body portion defining a pressure chamber therein, the pressure chamber having an opening facing the sealed cavity, and the body portion being provided with an air hole in communication with the pressure chamber; and a flexible sealing sheet disposed at an open end of the body portion to seal the open end, and configured to be deformed towards the pressure chamber when an air pressure in the sealed cavity is greater than an air pressure in the pressure chamber, in which the movable part is fixed to the flexible sealing sheet and configured to move according to deformation of the flexible sealing sheet. The modification would allow for improved control precision of pressure cooking appliance and increase experience of the user.
Cook et al US7146861 discloses a disposable pressure sensor includes a substrate and a pressure diaphragm formed upon the substrate. A sensor coil can be provided, comprising a capacitor and an inductor formed on the substrate and surrounded by the pressure diaphragm. The ferrite core is located proximate to the sensor coil, such that when the pressure diaphragm is exposed to a pressure, the diaphragm moves close to the inductor or the capacitor, thereby resulting in a change in the capacitor or the inductor and an indication of pressure. The capacitor can be implanted as an adjustable, trimmable or variable capacitor. The inductor may also be provided as an adjustable or variable inductor and can include the use of a variable capacitor and a PVDF based piezoelectric transducer. When the PVDF layer is under pressure, it can generate an electric field across the interdigital transducer and transmit a signal thereof through an antenna. (Fig 1-15, Col 4 line 64 – Col 11 line 11)
However, Cook fails to disclose the pressure sensing assembly further comprises: a body portion defining a pressure chamber therein, the pressure chamber having an opening facing the sealed cavity, and the body portion being provided with an air hole in communication with the pressure chamber; and a flexible sealing sheet disposed at an open end of the body portion to seal the open end, and configured to be deformed towards the pressure chamber when an air pressure in the sealed cavity is greater than an air pressure in the pressure chamber, in which the movable part is fixed to the flexible sealing sheet and configured to move according to deformation of the flexible sealing sheet. The modification would allow for improved control precision of pressure cooking appliance and increase experience of the user.
Prior arts such as Povos and Cook made available do not teach, or fairly suggest, the pressure sensing assembly further comprises: a body portion defining a pressure chamber therein, the pressure chamber having an opening facing the sealed cavity, and the body portion being provided with an air hole in communication with the pressure chamber; and a flexible sealing sheet disposed at an open end of the body portion to seal the open end, and configured to be deformed towards the pressure chamber when an air pressure in the sealed cavity is greater than an air pressure in the pressure chamber, in which the movable part is fixed to the flexible sealing sheet and configured to move according to deformation of the flexible sealing sheet. The modification would allow for improved control precision of pressure cooking appliance and increase experience of the user.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-6, 8, 10, 12-14, 18, 22, 24, 27, 28, 30, 32 and 33 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855